NUMBERS 13-10-00067-CR & 13-10-00068-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                   IN RE: ADAN PEREZ, JR.


                            On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Benavides
                       Memorandum Opinion Per Curiam1

        Relator, Adan Perez, Jr., pro se, filed a petition for writ of mandamus in the above

causes on February 16, 2010, through which he complained that the trial court has not

allowed him to purchase the reporter’s record and other documents or records pertaining

to relator’s 1990 conviction for murder on a plea of guilty.2 The Court requested and



        1
          See T EX . R . A PP . P . 5 2 .8(d) (“W hen denying relief, the court m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          Relator has previously raised this sam e issue in other proceedings before the Court. See also In
re Perez, Nos. 13-09-00634-CR & 13-09-00635-CR, 2009 Tex. App. LEXIS 9254, at *1-2 (Tex. App.–Corpus
Christi Dec. 1, 2009) (orig. proceeding) (per curiam ) (not designated for publication); In re Perez, Nos.
13-09-00525-CR & 13-09-00526-CR, 2009 Tex. App. LEXIS 7454, at *1-2 (Tex. App.–Corpus Christi Sept.
22, 2009) (orig. proceeding) (per curiam ) (not designated for publication).
received a response to the petition for writ of mandamus from the real party in interest, the

State of Texas by and through the District Attorney in and for Nueces County, Texas.

According to the response filed by the real party in interest, the records at issue were never

prepared, and the time periods for retaining said records have expired. See Tex. Gov’t

Code Ann. § 52.046(a)(4) (Vernon 2005); Tex. R. App. P. 13.6.

       A writ of mandamus will not issue if it would be useless or unavailing, or if the

ultimate object sought to be accomplished is impossible of attainment. See Holcombe v.

Fowler, 118 Tex. 42, 9 S.W.2d 1028 (1928); A American Stamp & Novelty Mfg. Co. v.

Wettman, 658 S.W.2d 241, 243 (Tex. App.–Houston [1st Dist.] 1983, no writ). Accordingly,

the Court, having examined and fully considered the petition for writ of mandamus and the

response thereto, is of the opinion that relator has not shown himself entitled to the relief

sought. Accordingly, the petition for writ of mandamus in the foregoing causes is DENIED.

See TEX . R. APP. P. 52.8(a).

                                                                        PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
12th day of March, 2010.




                                              2